Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 11, 13-18, 23, 25, and 27-29 are objected to because of the following informalities: 
The claims as written are not in conformance with standard claim construction. The method claims employ the use of passive voice sentence construction, which is not appropriate or customary for method claim construction. For example, the claims as written uses the passive voice such as:
"is detected" instead of using the gerund "detecting".
"is increased" instead of using the gerund "increasing".
"is driven" instead of using the gerund "driving". 
"is connected" instead of using the gerund "connecting".
 "is disconnected" instead of using the gerund "disconnected".
"is provided" instead of using the gerund "providing". 
"is determined" instead of using the gerund "determining".
“is performed” instead of using the gerund “performing”.

Additionally, the claims as written do not conform with rules 37 CFR 1.75(i) which states that "Where a claim sets forth a plurality of...steps, each step of the claim should be separated by a line indentation." 
Please re-write the claims using proper claim construction where the gerund is used instead of the passive voice, and also in accordance with rule 37 CFR 1.75(i)
 Appropriate correction is required.

Response to Arguments
Applicant’s arguments, see pages 6-9, filed 03/04/2022, with respect to 35 U.S.C. §103 have been fully considered and are persuasive.  The rejection of claims 11-30 has been withdrawn. 

Allowable Subject Matter
Claims 11, 13-20, 23, 25, and 27-29 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not disclose nor render obvious the combination set forth in claims 11 and 
In particular, for claims 11 and 18, the prior art of record does not disclose “wherein the predetermined power request is determined as a function of a gradient of a torque to be provided by the internal combustion engine.” The prior art, Habbani does not disclose the gradient of a torque being provided from the internal combustion engine. The next closest prior art Mueller (DE 10326935 A1 from applicant’s IDS) discloses engine revolution rate against time vs time graph in fig. 1 and fig. 2, but that discloses speed gradient, not torque gradient, and lacks teaching of the claim limitation “the connection between the internal combustion engine and the transmission is disconnected.” There is no apparent rationale for combining Habbani, Mueller, or any other prior arts to arrive at the claim invention, absent hindsight. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Koenig (DE 102008037031 A1) discloses adjusting idling speed with torque gradient but the controls are about transitioning from idling speed controlling mode to a stop mode.
This application is in condition for allowance except for the following formal matters: 
Objection to claims described in detail above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIMEE T NGUYEN whose telephone number is (571)272-5250. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571) 272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AIMEE TRAN NGUYEN/Examiner, Art Unit 3656          

/RICHARD W RIDLEY/Supervisory Patent Examiner, Art Unit 3656